  USDC IN/ND case 3:18-cv-00094-RLM document 16 filed 10/12/18 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


KATLYN BLASKO,                             )
                                           )
                Plaintiff,                 )
                                           )
          v.                               )       CAUSE NO.: 3:18-cv-00094
                                           )
WAL-MART STORES, INC.,                     )
                                           )
                Defendant.                 )

 NOTICE OF SERVICE OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          COMES NOW Defendant, Wal-Mart Stores, Inc. (“Defendant”), by counsel, pursuant to

Rule 56 of the Federal Rules of Civil Procedure; the Court’s Memorandum of Scheduling

Conference and Order Concerning Dispositive Motions, Pretrial Conference, and Trial filed on

September 12, 2018 (ECF No. 15); and the Court’s Instructions for Filing Fully-Briefed

Dispositive Motions, hereby notifies the Court that the Defendant served its Motion for

Summary Judgment, Brief in Support, and Supporting Documents on all other counsel of record

on October 12, 2018.

                                           Respectfully submitted,

                                           BARRETT McNAGNY LLP

                                           By s/Robert T. Keen, Jr.
                                                 Robert T. Keen, Jr. #5475-02
                                                 215 East Berry Street
                                                 P.O. Box 2263
                                                 Fort Wayne, IN 46801-2263
                                                 Phone: (260) 423-9551
                                                 Fax: (260) 423-8920
                                                 E-Mail: rtk@barrettlaw.com
                                                 Attorney for Defendant




                                               1
2159801
  USDC IN/ND case 3:18-cv-00094-RLM document 16 filed 10/12/18 page 2 of 2



                               CERTIFICATE OF SERVICE

        I hereby certify that I have this 12th day of October, 2018, electronically filed the
foregoing with the Clerk of the Court using the CM/ECF which sent notification of such filing to
the following:

Edmond W. Foley, Esq.
FOLEY & SMALL, LLP
1002 East Jefferson Blvd.
South Bend, IN 46617
Attorney for Plaintiff

                                                   s/Robert T. Keen, Jr.
                                                   Robert T. Keen, Jr.




                                               2
2159801
